         Case 1:21-cr-00062-JEB Document 22-1 Filed 04/28/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :      CRIMINAL NO. 1:21-CR-00062-JEB
               v.                              :
                                               :
THOMAS BARANYI                                 :
                                               :
                       Defendant.              :

                                              ORDER

       Based upon the representations in the United States’ Unopposed Motion to Continue and

to Exclude Time Under the Speedy Trial Act, and upon consideration of the entire record, the

Court makes the following findings:

       In this case, an ends-of-justice continuance is warranted under 18 U.S.C. § 3161(h)(7)(A)

based on the factors described in 18 U.S.C. § 3161(h)(7)(B)(i) and (iv).       Due to the volume of

discovery materials, and the reasonable time necessary for all parties to have reviewed such

materials as they discuss potential resolution of this matter, the failure to grant such a continuance

in this proceeding would be likely result in a miscarriage of justice and would risk denying counsel

for the defendant or the attorney for the government the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence.     Accordingly, the ends of justice

served by granting a request for a continuance outweigh the best interest of the public and the

defendant in a speedy trial.

       Therefore, it is this           day of ________________, 2021,

       ORDERED that the United States’ Unopposed Motion to Continue and to Exclude Time

Under the Speedy Trial Act, is hereby GRANTED; it is further
        Case 1:21-cr-00062-JEB Document 22-1 Filed 04/28/21 Page 2 of 2




       ORDERED that the status hearing currently scheduled for May 5, 2021 is continued to

              , 2021, at             ; and it is further

       ORDERED that the time period from the date of this Order through and including the

date of the next hearing is hereby excluded from the computation of time within which trial must

commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq.



                                             ___________________________________
                                             THE HONORABLE JAMES E. BOASBERG
                                             UNITED STATES DISTRICT JUDGE




                                                 2
